DETAILED ACTION
This action is responsive to the amendment filed on June 27, 2022. The examiner acknowledges the amendments to claims 17, 19, and 20 and the addition of new claims 21-32. Claims 17-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 17 is objected to because of the following informalities:  the phrase “is reaches” in line 5 should be amended to recite --reaches--.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  the word “pealed” in line 1 should be amended to recite --peeled--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites “a slot extending distally…along a cross-sectional radius of the anchor” in lines 1-2. The original disclosure describes the slot as extending along a cross-sectional diameter of the anchor (p. 5, lines 1-3 and p. 26, lines 6-10). There is no support for a slot across only a radius, which is half of the diameter or width of the anchor. Accordingly, this limitation is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the anatomical site is through the obturator membrane and into the obturator foramen of the patient”. Since the obturator membrane is located within the obturator foramen, it is unclear how you would enter the obturator foramen after passing through the obturator membrane, as a location through the obturator membrane would already be within the obturator foramen, therefore this limitation is indefinite. Furthermore, the limitations “the obturator membrane” and "the obturator foramen" lack sufficient antecedent basis; a particular obturator membrane or foramen is not previously recited.
Claim 21 recites the limitation "the elongated body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The anchor is not previously recited as comprising an elongated body and it is not clear whether “the elongated body” refers to the anchor as a whole or a portion of the anchor.
Claims 22-28 incorporate the indefinite subject matter of claim 21 therein.
Claims 22-24, 29, and 30 each recite “about” before a dimension of the barbs or anchor. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what dimensions are considered to be “about” 2 or 5 mm (claim 22), 1 or 2 mm (claim 23), 1 mm (claim 24), 4 mm (claim 29), or 2 and 4 mm (claim 30). 
Claims 25 and 26 recite “substantially” radially/axially aligned rows. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the rows much be radially or axially aligned in order to be “substantially” aligned.
Claim 32 recites “sized and shaped for slidably receiving a sling” in line 2. It is unclear is “a sling” is the same sling recited in claim 17. For the purposes of examination, any structure defining an arbitrary “sling” is considered to read on this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Landgrebe (US 2007/0078295 A1).
Claim 17: Landgrebe discloses a method for implanting a tissue anchor attached to a supportive sling to an anatomical site within the body of a patient, the method comprising, 
inserting an elongated dilator 192 having proximal and distal ends and a through lumen extending there between distal end first into a body of a patient via an incision in a vaginal wall (fig. 21a and [0071]), 
advancing the dilator until the distal end of the dilator reaches the anatomical site (fig. 21b and [0071]), 
advancing an elongated guide member 10 through the lumen of the dilator at least until a distal tip of the elongated guide member is exposed through the distal end of the dilator (fig. 21b-c and [0072-73]), 
sliding the dilator proximally over the guide member to remove the dilator from the body of the patient (fig. 21c and [0073]), 
advancing an anchor 104 defining a lumen therethrough and attached to a sling 102 over the guide member 10 until the anchor is at the anatomical site (fig. 21e-f and [0075-76]; anchors 104 have a lumen therethrough, as evidenced by the fact that the guide members pass therethrough), and 
removing the guide member to leave the anchor implanted within the body of the patient at the anatomical site (fig. 21g and [0078] protruding ends of suspending device 10 are cut off).

Claim(s) 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Landgrebe (see below for a quotation of pre-AIA  35 U.S.C. 103(a)).
Claims 29 and 30: Landgrebe discloses the anchor 80 (sleeve shaped element 84 plus cuff 89) has a maximum outside diameter of about 4.2 mm. Anchor 104 has the same structure as device 80, therefore anchor 104 would also have a maximum outside diameter of about 4.2 mm [0060]. About 4.2 mm is considered to read on less than about 4 mm or between about 2 mm and about 4 mm since “about 4 mm” includes amounts slightly more than 4 mm and “about 4.2 mm” includes amounts lightly less than 4.2 mm. Furthermore, the term “about” is not limited in the specification to any particular degree or range.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the anchor 104 in the method of Landgrebe to have a maximum outside diameter of less than about 4 mm or between about 2 mm and about 4 mm, because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); furthermore, the sizes are so close that a person of ordinary skill in the art would have expected them to have the same properties, functions, and effects.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landgrebe in view of Chu (US 2004/0225181 A1).
Claims 18 and 19: Landgrebe fails to disclose the anatomical site is within an obturator membrane or through an obturator membrane and into the obturator foramen of the patient. However, Chu discloses the ends of a supporting sling can be placed within the obturator membrane or through an obturator membrane [0058 and 0077], which is understood to read on through an obturator membrane and into the obturator foramen of the patient since the obturator membrane is within the obturator foramen. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Landgrebe such that the anatomical site is within an obturator membrane or through an obturator membrane and into the obturator foramen of the patient as such a location is known as a suitable anchoring site for sling ends for treating incontinence and is disclosed by Chu as a known alternative to locations near the pubic bone [0016], such as the pubocervical fascia 180 taught by Landgrebe [0071].

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landgrebe in view of Chu and Whiteside (Int Urogynecol J (2004) 15: 223-226).
Claim 20: Landgrebe fails to disclose the anatomical site is in an obturator membrane. However, Chu discloses the ends of a supporting sling can be placed within an obturator membrane, which is within the obturator foramen of the patient [0058 and 0077]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Landgrebe such that the anatomical site is within the obturator foramen of the patient, as such a location is known as a suitable anchoring site for sling ends for treating incontinence and is disclosed by Chu as a known alternative to locations near the pubic bone [0016], such as the pubocervical fascia 180 taught by Landgrebe [0071].
Landgrebe, as modified by Chu, fails to disclose the anatomical site is between 1 cm and 2.5 cm into an obturator foramen. However, Whiteside discloses the general anatomy of the obturator region in relation to a trans-obturator sling. Specifically, Whiteside discloses the distances from the ischiopubic ramus to various bony, muscular, vascular, and nervous structures (p. 224, left column “Results” section and Table 1). The average distance ranges from 2.3 cm to 5.0 cm; this implies locations more than about 2.3 cm from the ischiopubic ramus run the risk of interfering with one of these bony, muscular, vascular, and nervous structures. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the surgeon to choose an anatomical site between 1 cm and 2.5 cm into an obturator foramen, when performing the method of Landgrebe, as modified by Chu, in order to provide adequate spacing from the ischiopubic ramus and to avoid interfering with one of the bony, muscular, vascular, and nervous structures of the obturator region, as taught by Whiteside.

Claims 21-25 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benderev (2005/0004576 A1) in view of Landgrebe.
Claim 21: Benderev discloses a method, as recited in claims 17 and 21, for implanting a tissue anchor attached to a supportive sling to an anatomical site within the body of a patient, the method comprising, 
inserting a guide member through an incision in the vaginal wall to an anatomical site, and 
advancing an anchor 840 defining a lumen therethrough and attached to a sling over a guide member until the anchor is at the anatomical site ([0119] discloses “anchor mechanisms may be selectively positioned via the use of conventional deployment techniques and devices, such as catheters, needles, and/or guide wires.” Insertion via a guide wire “would be accomplished via the introduction of the guide wire through and then under the vaginal wall and then into the tissue adjacent to the vagina.” A guide wire constitutes a guide member and advancing an anchor over a guide wire requires a lumen through the anchor to accommodate the guide wire);
wherein the anchor includes a plurality of barbs projecting radially from an external surface of the elongated body (fig. 22A, barbs 842 extend from elongated body 840).
	Benderev fails to disclose the steps of inserting the guide member, specifically: inserting an elongated dilator having proximal and distal ends and a through lumen extending there between distal end first into a body of a patient via an incision in a vaginal wall,  advancing the dilator until the distal end of the dilator reaches the anatomical site, advancing an elongated guide member through the lumen of the dilator at least until a distal tip of the elongated guide member is exposed through the distal end of the dilator, sliding the dilator proximally over the guide member to remove the dilator from the body of the patient, and removing the guide member to leave the anchor implanted within the body of the patient at the anatomical site.
	However, Landgrebe discloses a method for inserting a guide member comprising: 
inserting an elongated dilator 192 having proximal and distal ends and a through lumen extending there between distal end first into a body of a patient via an incision in a vaginal wall (fig. 21a and [0071]), 
advancing the dilator until the distal end of the dilator reaches the anatomical site (fig. 21b and [0071]), 
advancing an elongated guide member 10 through the lumen of the dilator at least until a distal tip of the elongated guide member is exposed through the distal end of the dilator (fig. 21b-c and [0072-73]), 
sliding the dilator proximally over the guide member to remove the dilator from the body of the patient (fig. 21c and [0073]), and 
removing the guide member to leave the anchor implanted within the body of the patient at the anatomical site (fig. 21g and [0078] protruding ends of suspending device 10 are cut off).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Benderev such that the guide member is inserted according to the method of Landgrebe as such a modification amounts to combining prior art elements according to known methods to yield predictable results. Since Benderev does not disclose a specific technique for inserting the guide member/guidewire, any technique in the art for inserting a guide member through a vaginal incision to an anatomical site would be expected to work since each element in the combination merely performs the same function as it does separately.
Claims 22-24: Benderev, as modified by Landgrebe, fails to specifically disclose the barbs are between about 2 mm and about 5 mm in length, between about 1 mm and 2 mm in length, or have a maximum width of less than about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to construct the anchor barbs with the dimensions claimed in claims 22, 23, or 24 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device used in the method of Benderev, as modified by Landgrebe, would not operate differently with the claimed dimensions since the barbs would still extend into soft pelvic or abdominal tissue to secure the implant in place. Furthermore, Applicant has placed no criticality on the claimed ranges, merely stating the barbs may in some configurations be narrow and bristle-like and may be relatively short or long and may be relatively narrow or wide with exemplary dimensions (p. 4, lines 1-8). There is no disclosure as to the particular lengths and widths claimed as serving any specific purpose or performing a function better than barbs of any other size.
Claim 25: Benderev discloses the barbs are arranged in one or more substantially radially aligned rows (fig. 22A shows two barbs 842 in an a radially aligned row of each anchor, consistent with Applicant’s definition of “radially aligned” in the specification, see p. 24, lines 23-26).
Claim 32: Benderev in view of Landgrebe, as applied to claim 21 above, discloses the method of claim 17. Benderev fails to disclose the anchor 840 has a loop extending from a proximal end of the anchor, the loop being sized and shaped for slidably receiving a sling. However, Benderev, in another embodiment, discloses an anchor 300a comprising a loop (not labeled but shown as circular opening of anchor in figs. 30 and 31) extending from a proximal end of the anchor, the loop being sized and shaped for slidably receiving a sling (since no particular size or shape for the sling is recited, the loop is considered to be sized and shaped for slidably receiving a sling, such as a suture). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the anchor in the method of Benderev in view of Landgrebe as applied to claim 17 above, to include a loop extending from a proximal end of the anchor, sized and shaped for slidably receiving a sling, as further taught by Benderev, in order to provide the anchor with a known mechanism for coupling with the sling.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benderev in view of Landgrebe as applied to claim 21 above, and further in view of Browning (WO 02/30293 A1).
Claim 26: Benderev, as modified by Landgrebe, fails to disclose the barbs of an individual anchor are arranged in one or more substantially axially aligned rows. However, Browning discloses a soft tissue anchor comprising a plurality of barbs projecting radially from an external surface of an elongated body wherein the barbs are arranged in one or more substantially axially aligned rows (see annotated fig. 10 below showing one axially aligned row of barbs). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Benderev in view of Landgrebe to include at least one row of axially aligned barbs, as taught by Browning, as such a modification amounts to simple substitution of one known soft tissue anchor (Benderev) for another (Browning) to achieve predictable results (securing a sling implant in soft tissue). Furthermore, Benderev discloses alternative anchoring mechanisms are contemplated and will be readily known to those skilled in the art [0119].

    PNG
    media_image1.png
    462
    354
    media_image1.png
    Greyscale

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benderev in view of Landgrebe as applied to claim 21 above, and further in view of Ruff (US 6241747 B1).
 Claim 27: Benderev, as modified by Landgrebe, fails to disclose none of the barbs align radially or axially. However, Ruff teaches a soft tissue anchor with barbs arranged in a helical pattern which avoids parallel axial rows of barbs (col. 3, lines 36-52). Figs. 1-3 also illustrate the barbs are not aligned radially or axially. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the barbs of the anchor used in the method of Benderev in view of Landgrebe such that none of the barbs are aligned radially or axially, as taught by Ruff, as such a configuration provides a more uniform distribution of forces on the tissue and lessens the tendency of an inserted anchor to cut through tissue (Ruff col. 3, lines 42- 44).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benderev in view of Landgrebe as applied to claim 21 above, and further in view of Frazier (US 6231561 B1).
Claim 28:  Benderev, as modified by Landgrebe, fails to disclose the barbs are cut into and peeled back from an outer surface of the elongated body. However, Frazier discloses an elongate hollow barbed anchor 90 with barbs 94 which are cut out and peeled back from an outer surface of the elongated body 92 (col. 10, lines 8-11). It would have been obvious to one of ordinary skill in the art at the time of the invention to form the barbs of the anchor use in the method of Benderev in view of Landgrebe in the manner disclosed by Frazier because any technique for forming resilient anchor barbs in a hollow soft tissue anchor would be expected to work equally well and the anchor barbs disclosed by Frazier would work in the same manner as required by Benderev. Therefore, such a modification amounts to simple substitution of one known element (anchor/barb configuration of Benderev) for another (anchor/barb configuration of Frazer) to yield predictable results (securing an implant in soft tissue with a barbed anchor).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benderev in view of Landgrebe as applied to claim 21 above, and further in view of Colleran (US 2003/0088250 A1).
 Claim 31: Benderev, as modified by Landgrebe, as applied to claim 21 above, discloses the method of claim 17 but fails to disclose a slot extending distally from a proximal end of the anchor along a cross-sectional radius of the anchor, the slot being sized and shaped for receiving a sling end. However, Colleran discloses a tissue anchor 16 with a plurality of ridges or barbs 19a-c and a slot 35 extending distally from a proximal end of the anchor along a cross-sectional radius of the anchor configured for receiving and holding material ([0049-50]; figs. 2A and 2C, slot shown extending across a cross-sectional diameter, which includes a radius). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a distally-extending slot opening on the proximal end of the anchor in the method of Benderev in view of Landgrebe, similar to the slot taught by Colleran, in order to facilitate attachment of the anchor to a variety of materials. Such a slot would also be sized and shaped for receiving a sling end.

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
Applicant has not provided any arguments other than a statement that “it does not appear that the cited references, alone or in proper combination, disclose such a method.” The examiner respectfully disagrees. As noted above, Landgrebe, along or in combination with Chu and Whiteside still teach the method of claims 17-20. New art is cited for newly added claims 21-32.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791